           Case 1:19-cv-01646-JPO-BCM Document 117 Filed 01/22/20 Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF NEW YORK
JOCELYN PETTENATO, JILL LAW,
ANITRA STEWART, AND ALL OTHERS
SIMILARLY SITUATED,

          Plaintiffs,
                                                          Civil Action No. 1:19-cv-01646-JPO-BCM
v.

BEACON HEALTH OPTIONS, INC.,
BEACON HEALTH STRATEGIES LLC,
AND VALUEOPTIONS FEDERAL
SERVICES, INC.

          Defendants.



                  STIPULATION REGARDING NAMED NEW YORK PLAINTIFF

             Plaintiffs and Defendants, by and through their counsel, and pursuant to the Court’s

     December 12, 2019, Order (Dkt. 89), stipulate to the following:

             1.         Named Plaintiff Jocelyn Pettenato’s claims in this case were dismissed with

     prejudice on December 17, 2019. (Dkt. 94). Named Plaintiff Anitra Stewart’s claims in this case

     were dismissed without prejudice on December 17, 2019. Id. Named Plaintiff Jill Law’s claims are

     subject to Plaintiffs’ Motion to Sever and Transfer (Dkt. 82) and Defendants’ Motion to Dismiss

     (Dkt. 80), both of which are pending before the Court.

             2.         Defendants have argued that Plaintiffs must add a new Named Plaintiff who resided

     in or worked for Defendants in New York State.

             3.         Plaintiffs agree to file a Second Amended Complaint adding one or more Named

     Plaintiffs who resided or worked for Defendants in New York State.
      Case 1:19-cv-01646-JPO-BCM Document 117 Filed 01/22/20 Page 2 of 2



        4.     Plaintiffs will file this Second Amended Complaint with the Court on or before

February 5, 2020.




Date: January 21, 2020

                                                  Respectfully submitted,

 By: /s/ Maureen A. Salas                  By: /s/ Hillary Massey (with consent)

 WERMAN SALAS P.C                               SEYFARTH SHAW LLP
 Douglas M. Werman, pro hac vice                Maria Papasevastos
 dwerman@flsalaw.com                            mpapasevastos@seyfarth.com
 Maureen A. Salas, pro hac vice                 620 Eighth Avenue, 32nd Floor
 msalas@flsalaw.com                             New York, New York 10018
 77 West Washington St., Suite 1402             Telephone: (212) 218-5500
 Chicago, IL 60602
 (312) 419-1008                                 Barry J. Miller, pro hac vice
                                                bmiller@seyfarth.com
 THE HEDGPETH LAW FIRM, PC                      Hillary J. Massey, pro hac vice
 Travis M. Hedgpeth, pro hac vice               hmassey@seyfarth.com
 travis@hedgpethlaw.com                         Two Seaport Lane, suite 300
 3050 Post Oak Bldv., Suite 510                 Boston, MA 02210-2028
 Houston, Texas 77056                           Telephone: (617) 946-4800
                                                Facsimile: (617) 946-4801
 SIEGEL LAW GROUP PLLC
 Jack Siegel, pro hac vice                      Gregg A. Rubenstein
 jack@siegellawgroup.biz                        Gregg.Rubenstein@beaconhealthoptions.com
 2820 McKinnon, Suite 5009                      BEACON HEALTH OPTIONS, INC.
 Dallas, Texas 75201                            200 State Street, Ste. 302
                                                Boston, MA 02109
 THE SATTIRAJU LAW FIRM P.C.                    Telephone: (617) 476-1653
 Ravi Sattiraju
 rsattiraju@sattirajulawfirm.com                Attorneys for Defendants
 116 Village Bldv.#200
 Princeton, NJ 08540
                                                 So ordered.
                                                  January 22, 2020
 Attorneys for Plaintiffs



         Dated: January 22, 2020
                New York, New York
